IN THE SUPREME COURT OF THE STATE OF NEVADA


                ANTHONY OCEJA; AND LOREANA                              No. 84310
                MARTINEZ,
                Petitioners,
                VS.
                THE EIGHTH JUDICIAL DISTRICT                                FILE
                COURT OF THE STATE OF NEVADA,
                IN AND FOR THE COUNTY OF CLARK;                             NOV 3 0 2022
                AND THE HONORABLE TIERRA
                DANIELLE JONES, DISTRICT JUDGE,
                                                                       BY
                Respondents,
                and
                THE STATE OF NEVADA,
                Real Party in Interest.

                                      ORDER DENYING PETITION
                            This original petition for a writ of mandamus seeks an order
                directing the district court to grant a motion to strike animal cruelty
                charges from the indictment pending against petitioners.
                            Traditionally, a writ of mandamus is available to compel the
                performance of an act which the law requires as a duty resulting from an
                office or to control a manifest abuse or arbitrary or capricious exercise of
                discretion. NRS 34.160; Round Hill Gen. Improvement Dist. v. Newman, 97
                Nev. 601, 603-04, 637 P.2d 534, 536 (1981). A manifest abuse of discretion
                occurs when there is a clearly erroneous interpretation or application of the
                law, and "[a]n arbitrary or capricious exercise of discretion is one founded
                on prejudice or preference rather than reason, or contrary to the evidence
                or established rules of law."      State v. Eighth Judicial Dist. Court
                (Armstrong), 127 Nev. 927, 931-32, 267 P.3d 777, 780 (2011) (internal
                quotation marks and citations omitted). It is within this court's discretion
                whether to entertain a mandamus petition, Gathrite v. Eighth Judicial Dist.
SUPREME COURT   Court, 135 Nev. 405, 407, 451 P.3d 891, 893 (2019).
         OF
      NEVADA


(0) I 947A
                                                                            22-1koY
                             We are not convinced that our discretionary intervention is
                warranted because petitioners have not demonstrated that the district
                court manifestly abused or arbitrarily or capriciously exercised its
                discretion in denying the motion to strike the animal cruelty counts. The
                district court correctly determined that the petitioners' arguments
                amounted to a challenge to the sufficiency of the evidence supporting the
                indictment and that such a challenge should have been made more than
                three years earlier in a pretrial petition for a writ of habeas corpus pursuant
                to NRS 34.700(1). See also NRS 174.105(1) (recognizing that challenges to
                the sufficiency of the evidence to support an indictment are excepted from
                the claims that can generally be raised in a motion before trial). Petitioners'
                arguments to the contrary are not persuasive. Finally, petitioners did not
                provide cogent argument that the State's alleged failure to follow housing
                and disposal statutes relating to animal cruelty required the district court
                to strike the animal cruelty charges. See Maresca v. State, 103 Nev. 669,
                673, 748 P.2d 3, 6 (1987) ("It is [petitioners] responsibility to present
                relevant authority and cogent argument; issues not so presented need not
                be addressed by this court."). Accordingly, we
                             ORDER the petition DENIED.1



                                                                      J.



                        Pie,ku              J.                                         , Sr.J.
                Pickering        tly                        Gibbons




                      1The   Honorable Mark Gibbons, Senior Justice, participated in the
SUPREME COURT   decision of this matter under a general order of assignment.
        OF
     NEVADA
                                                       2
(0) 1947A
                cc:   Hon. Tierra Danielle Jones, District Judge
                      David Schieck Law Office
                      Clark County Public Defender
                      Attorney General/Carson City
                      Clark County District Attorney
                      Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                    3
(0) I947A